UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4150


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASPER BUCK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cr-00029-GLR-1)


Submitted:   September 20, 2016           Decided:   October 13, 2016


Before TRAXLER, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Sean R. Delaney,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jasper       Buck      appeals     his       sentence          of     120        months’

imprisonment after pleading guilty to mail fraud.                                Finding no

reversible error, we affirm.

     We     ordinarily         review   a       criminal       sentence           “under          a

deferential       abuse-of-discretion           standard.”           Gall        v.     United

States, 552 U.S. 38, 41 (2007).                       We “first ensure that the

district court committed no significant procedural error, such

as   failing      to     calculate      (or     improperly          calculating)                the

Guidelines      range,     . . .   failing      to     consider      the        [18    U.S.C.]

§ 3553(a)       [(2012)]    factors,     . . .        or    failing      to      adequately

explain   the     chosen    sentence.”          Id.    at    51.      If    there          is    no

significant procedural error, we then consider the sentence’s

substantive        reasonableness        under         “the        totality           of        the

circumstances, including the extent of any variance from the

Guidelines range.”         Id.

     Buck argues that the district court procedurally erred by

failing    to    address     sufficiently        his       arguments       at    sentencing

regarding his age and health, and the need to avoid unwarranted

sentencing disparities.            See 18 U.S.C. § 3553(a).                Our review of

the record reveals that the district court carefully considered

Buck’s    arguments      and     sufficiently         explained      its      reasons           for

placing greater weight on other sentencing factors.                               Buck also

claims that the district court abused its discretion by imposing

                                            2
a 120-month sentence, which represented an upward variance from

the advisory Sentencing Guidelines range of 63 to 78 months.

Considering the totality of the circumstances, we find that the

district court did not act unreasonably in deciding to impose a

variant sentence or determining the extent of the variance.               See

United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014).

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3